Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
    PRODUCTS LIABILITY                                                                  20-MD-2924
    LITIGATION
                                                             JUDGE ROBIN L ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE REINHART

    __________________________________/

    THIS DOCUMENT RELATES TO:                                    JURY TRIAL DEMANDED
    JOSEPH R. BREAZIER AND NANCY A. BREAZIER


                           SHORT-FORM COMPLAINT – VERSION 2

           The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against

    Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the

    Amended Master Personal Injury Complaint (“AMPIC”) in In re: Zantac (Ranitidine) Products

    Lability Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint –

    Version 2 as permitted by Pretrial Order No. 31 and as modified by the Court’s Orders regarding

    motions to dismiss [DE 2532, 2512, 2513, 2515, and 2016].

           Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and

    Causes of Actions specific to this case. Where certain claims require additional pleading or case

    specific facts and individual information, Plaintiff(s) shall add and include them herein.

           Plaintiff(s), by counsel, allege as follows:

                          I.      PARTIES, JURISDICTION, AND VENUE

       A. PLAINTIFF(S)

               1. Plaintiff(s) _Joseph R. Breazier and Nanacy A. Breazier (“Plaintiff(s)”) brings
                  this action (check the applicable designation):

                                  On behalf of [himself/herself];




                                                    -1-
Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 2 of 20




                                  In representative capacity as the __________________, on behalf
                                  of     the     injured    party,    (Injured  Party’s   Name)
                                  ___________________.

           2.      Injured Party is currently a resident and citizen of Omaha, Nebraska and claims
                   damages as set forth below.

                                                        —OR—

                   Decedent died on (Month, Day, Year) _______________. At the time of
                   Decedent’s death, Decedent was a resident and citizen of (City, State)
                   _________________________.

    If any party claims loss of consortium,

                3. Nancy A. Breazier (“Consortium Plaintiff”) alleges damages for loss of
                   consortium.

           4.      At the time of the filing of this Short Form Complaint, Consortium Plaintiff is a
                   citizen and resident of Omaha, Nebraska.

           5.      At the time the alleged injury occurred, Consortium Plaintiff resided in Omaha,
                   Nebraska.


       B. DEFENDANT(S)

           6.      Plaintiff(s) name(s) the following Defendants from the Amended Master Personal
                   Injury Complaint in this action:

                      a. Brand-Name Manufacturers:

                      Boehringer Ingelheim Pharmaceuticals, Inc.; Boehringer Ingelheim
                      Corporation; Boehringer Ingelheim USA Corporation; Boehringer Ingelheim
                      International GmbH; Boehgringer Ingelheim Promeco, S.A. de C.V.;
                      GlaxoSmithKline LLC; GlaxoSmithKline (America) Inc.; GlaxoSmithKline
                      plc; Pfizer Inc.; Sanofi-Aventis U.S. LLC; Sanofi U.S. Services Inc.; Sanofi
                      S.A.; Patheon Manufacturing Services LLC.

                      b. Generic Manufacturers:

                      Dr. Reddy’s Laboratories, Inc.; Dr. Reddy’s Laboratories Ltd.;
                      Dr. Reddy’s Laboratories LLC; Dr. Reddy’s Laboratories SA.

                      c. Distributors and Repackager:

                      d. Retailers:




                                                  -2-
Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 3 of 20




                    e. Others Not Named in the AMPIC:

       C. JURISDICTION AND VENUE

         7.      Identify the Federal District Court in which Plaintiff(s) would have filed this
                 action in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the
                 District Court to which their original action was removed]: U.S. District Court for
                 the District of Nebraska.

         8.      Jurisdiction is proper upon diversity of citizenship.

                                      II.     PRODUCT USE

         9.      The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]

                                By prescription

                                Over the counter

         10.     The Injured Party used Zantac and/or generic ranitidine from approximately the
                 1980s to approximately January 2020.

                                   III.     PHYSICAL INJURY

         11.     As a result of the Injured Party’s use of the medications specified above, [he/she]
                 was diagnosed with the following specific type of cancer (check all that apply):

    Check all Cancer Type                                            Approximate Date of
    that                                                             Diagnosis
    apply
              BLADDER CANCER
              BREAST CANCER
              COLORECTAL/INTESTINAL CANCER
              ESOPHAGEAL CANCER
              GASTRIC CANCER
              KIDNEY CANCER
              LIVER CANCER
              LUNG CANCER
              PANCREATIC CANCER
              PROSTATE CANCER                                        June 2017
              OTHER CANCER:

               DEATH (CAUSED BY CANCER)

         12.     Defendants, by their actions or inactions, proximately caused the injuries to
                 Plaintiff(s).




                                                  -3-
Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 4 of 20




                               IV.    CAUSES OF ACTION ASSERTED

             13.    The following Causes of Action asserted in the Amended Master Personal Injury
                    Complaint are asserted against the specified defendants in each class of
                    Defendants enumerated therein, and the allegations with regard thereto are
                    adopted in this Short Form Complaint by reference.

             14.    By checking the appropriate causes of action below, Plaintiff(s) assert these
                    causes of action based upon the law and applicable Sub-Counts of the following
                    state(s): 1



        Check      Count                    Cause of Action                    States for which
        all that                                                               the cause of action
        apply                                                                  was asserted in
                                                                               the AMPIC
                     I     Strict Products Liability – Failure to Warn through All States and
                           Warnings and Precautions (Against Brand-Name        Territories, Except
                           Manufacturer Defendants)                            DE, IA, MA, NC,
                                                                               PA, and VA
                    II     Negligence – Failure to Warn through Warnings       All States and
                           and Precautions (Against Brand-Name                 Territories, Except
                           Manufacturer Defendants)                            LA, NJ, OH, and
                                                                               WA
                    III    Strict Products Liability – Failure to Warn through All States and
                           Proper Expiration Dates (Against Brand-Name and Territories, Except
                           Generic Manufacturer Defendants)                    DE, IA, MA, NC,
                                                                               PA, and VA
                    IV     Negligence – Failure to Warn through Proper         All States and
                           Expiration Dates (Against Brand-Name and            Territories, Except
                           Generic Manufacturer Defendants)                    LA, NJ, OH, OK,
                                                                               and WA
                    V      Negligence - Failure to Warn Consumers through      CA, DE, DC, HI,
                           the FDA (Against Brand-Name and Generic             IN, KY, LA, MD,
                           Manufacturer Defendants)                            MA, MN, MO,
                                                                               NV, NY, OR, and
                                                                               PA
                    VI     Strict Products Liability – Design Defect Due to    All States and
                           Warnings and Precautions (Against Brand-Name        Territories, Except
                           Manufacturer Defendants)                            DE, IA, MA, NC,
                                                                               PA, and VA
                    VII    Strict Products Liability – Design Defect Due to    All States and
                           Improper Expiration Dates (Against Brand-Name       Territories, Except

    1
      In selecting the relevant states above, Plaintiffs reserve all rights to argue choice of law issues
    at a later time.



                                                    -4-
Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 5 of 20




     Check       Count                     Cause of Action                       States for which
     all that                                                                    the cause of action
     apply                                                                       was asserted in
                                                                                 the AMPIC
                         and Generic Manufacturer Defendants)                    DE, IA, MA, NC,
                                                                                 PA, and VA
                 VIII    Negligent Failure to Test (Against Brand-Name           KS, TX
                         and Generic Manufacturer Defendants)
                  IX     Negligent Product Containers: (Against Brand-           All States and
                         Name and Generic Manufacturers of pills)                Territories
                  X      Negligent Storage and Transportation Outside the        All States and
                         Labeled Range (Against All Retailer and                 Territories
                         Distributor Defendants)
                  XI     Negligent Storage and Transportation Outside the        All States and
                         Labeled Range (Against All Brand-Name and               Territories
                         Generic Manufacturer Defendants)
                  XII    Negligent Misrepresentation (Against Brand-Name         CA only
                         Manufacturers by Generic Consumers in
                         California)
                 XIII    Reckless Misrepresentation (Against Brand-Name          MA only
                         Manufacturers by Generic Consumers in
                         Massachusetts)
                 XIV     Unjust Enrichment (Against All Defendants)              All States and
                                                                                 Territories
                  XV     Loss of Consortium (Against All Defendants)             All States and
                                                                                 Territories
                 XVI     Wrongful Death (Against All Defendants)                 All States and
                                                                                 Territories

                  If Count XV or Count XVI is alleged, additional facts supporting the claim(s):
                  See Plaintiffs original complaint, attached as Exhibit A and incorporated by
                  reference herein.


                                             V.     JURY DEMAND

           15.    Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.

                                       VI.        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or

    inactions and demand(s) judgment against Defendants on each of the above-referenced causes of




                                                    -5-
Case 9:20-md-02924-RLR Document 3061 Entered on FLSD Docket 03/17/2021 Page 6 of 20




    action, jointly and severally to the full extent available in law or equity, as requested in the

    Amended Master Personal Injury Complaint.

                                                JOSEPH R. BREAZIER and NANCY A.
                                                BREAZIER, Plaintiffs
                                                By:

                                        BY:       /s/ Jordan W. Adam
                                                Jordan W. Adam, #23723
                                                Katherine A. McNamara, #25172
                                                Brian J. Fahey, #25753
                                                FRASER STRYKER PC LLO
                                                500 Energy Plaza
                                                409 South 17th Street
                                                Omaha, NE 68102
                                                (402) 341-6000 (telephone)
                                                (402) 341-8290 (facsimile)
                                                jadam@fraserstryker.com
                                                kmcnamara@fraserstryker.com
                                                bfahey@fraserstryker.com
                                                ATTORNEYS FOR PLAINTIFFS




                                                 -6-
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                         Document
                              Doc3061
                                  # 1 Filed:
                                       Entered
                                             12/28/20
                                                on FLSD
                                                      Page
                                                        Docket
                                                           1 of 03/17/2021
                                                                14 - Page ID Page
                                                                             # 1 7 of 20




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    Joseph R. Breazier and Nancy A. Breazier,    )           Case No. _____________
                                                 )
                  Plaintiffs,                    )
                                                 )
    vs.                                          )
                                                 )             COMPLAINT AND
    Boehringer Ingelheim Pharmaceuticals, Inc.; )           DEMAND FOR JURY TRIAL
    Boehringer Ingelheim Corporation;            )
    Boehringer Ingelheim USA Corporation;        )
    Boehringer Ingelheim International GmbH;     )
    Boehgringer Ingelheim Promeco, S.A. de C.V.; )
    GlaxoSmithKline LLC; GlaxoSmithKline         )
    (America) Inc.; GlaxoSmithKline plc; Pfizer )
    Inc.; Sanofi-Aventis U.S. LLC; Sanofi U.S.   )
    Services Inc.; Sanofi S.A.; Patheon          )
    Manufacturing Services LLC; and John         )
    Does;                                        )
                                                 )
                  Defendants.                    )

           COME NOW Plaintiffs, Joseph R. Breazier and Nancy A. Breazier, by and through
    their counsel, and for their Complaint against Defendants, Boehringer Ingelheim
    Pharmaceuticals, Inc., Boehringer Ingelheim Corporation, Boehringer Ingelheim USA
    Corporation, Boehringer Ingelheim International GmbH, Boehgringer Ingelheim Promeco,
    S.A. de C.V., GlaxoSmithKline LLC, GlaxoSmithKline (America) Inc., GlaxoSmithKline
    plc, Pfizer Inc., Sanofi-Aventis U.S. LLC, Sanofi U.S. Services Inc., Sanofi S.A., Patheon
    Manufacturing Services LLC, and John Does (collectively, "Defendants"), state and
    allege as follows:

                                          THE PARTIES
           1.     Plaintiff, Joseph R. Breazier ("Mr. Breazier"), is a resident of Omaha,
    Douglas County, Nebraska.
           2.     Plaintiff, Nancy A. Breazier ("Mrs. Breazier"), is a resident of Omaha,
    Douglas County, Nebraska.
           3.     Defendant, Boehringer Ingelheim Pharmaceuticals, Inc., is a Delaware
    corporation, with its principal place of business located in Ridgefield, Connecticut.



                                                                                                 A
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                         Document
                              Doc3061
                                  # 1 Filed:
                                       Entered
                                             12/28/20
                                                on FLSD
                                                      Page
                                                        Docket
                                                           2 of 03/17/2021
                                                                14 - Page ID Page
                                                                             # 2 8 of 20




           4.     Defendant, Boehringer Ingelheim Corporation, is a Nevada corporation,
    with its principal place of business located in Ridgefield, Connecticut.
           5.     Defendant, Boehringer Ingelheim USA Corporation, is a Delaware
    corporation, with its principal place of business located in Ridgefield, Connecticut.
           6.     Defendant, Boehringer Ingelheim International GmbH, is a limited liability
    company, with its principal place of business located in Rheinland-Phalz, Germany.
           7.     Defendant, Boehringer Ingelheim Promeco, S.A. de C.V., is a foreign
    corporation, with its principal place of business located in Mexico City, Mexico.
           8.     Defendant, GlaxoSmithKline LLC ("GSK LLC), is a Delaware limited
    liability company, with its principal place of business located in Philadelphia,
    Pennsylvania. GSK's sole member is GlaxoSmithKline (America) Inc., a Delaware
    corporation, with its principal place of business in Delaware.
           9.     Defendant, GlaxoSmithKline (America) Inc., is a Delaware corporation,
    with its principal place of business located in Wilmington, Delaware.
           10.    Defendant, GlaxoSmithKline plc, is a public limited company, is a foreign
    entity, with its principal place of business located in Brentford, Middlesex XO, United
    Kingdom.
           11.    Defendant, Pfizer Inc., is a Delaware corporation, with its principal place of
    business located in New York, New York.
           12.    Defendant, Sanofi-Aventis U.S. LLC ("Sanofi U.S."), is a Delaware limited
    liability company, with its principal place of business located in Bridgewater, New
    Jersey. Sanofi U.S.'s sole member is Sanofi U.S. Services, Inc., a Delaware
    corporation, with its principal place of business located in New Jersey.
           13.    Defendant, Sanofi U.S. Services Inc., is a Delaware corporation, with its
    principal place of business located in Bridgewater, New Jersey.
           14.    Defendant, Sanofi S.A., is a foreign corporation, with its principal place of
    business located in Paris, France.
           15.    Defendant,     Patheon      Manufacturing     Services       LLC   ("Patheon
    Manufacturing"), is Delaware limited liability company, with its principal place of
    business located in Greenville, North Carolina. Thermo Fisher Scientific, Inc., is the sole



                                           Page 2 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                         Document
                              Doc3061
                                  # 1 Filed:
                                       Entered
                                             12/28/20
                                                on FLSD
                                                      Page
                                                        Docket
                                                           3 of 03/17/2021
                                                                14 - Page ID Page
                                                                             # 3 9 of 20




    member of Patheon Manufacturing, and it is a Delaware corporation with its principal
    place of business located in Massachusetts.
           16.    Defendants, John Does, are any unknown persons or entities who
    designed, manufactured, labeled, packaged, sold, distributed, or marketed any generic
    version of Zantac, ranitidine, or ranitidine-containing products.
           17.    Defendants, Boehringer Ingelheim Pharmaceuticals, Inc., Boehringer
    Ingelheim Corporation, Boehringer Ingelheim USA Corporation, Boehringer Ingelheim
    International GmbH, and Boehringer Ingelheim Promeco, S.A. de C.V., are hereafter
    collectively referred to as "Boehringer Defendants."
           18.    Defendants, GlaxoSmithKline LLC, GlaxoSmithKline (America) Inc., and
    GlaxoSmithKline plc, are hereafter collectively referred to as "Glaxo Defendants."
           19.    Defendants, Sanofi-Aventis U.S. LLC, Sanofi U.S. Services Inc., and
    Sanofi S.A., are hereafter collectively referred to as "Sanofi Defendants."
                                  JURISDICTION AND VENUE
           20.    This Court has subject-matter jurisdiction over this lawsuit pursuant to 28
    U.S.C. § 1332.
           21.    This Court has personal jurisdiction over Defendants pursuant to the
    Fourteenth Amendment to the Constitution of the United States of America and NEB.
    REV. STAT. § 25-536.
           22.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
           23.    Some or all of the laws of the State of Nebraska apply to Plaintiffs' causes
    of actions and claims against Defendants.
                                         BACKGROUND
           24.    Ranitidine, commonly known as "Zantac®," is an antacid medication that
    is used to treat certain stomach and esophagus conditions, including heartburn.
    Ranitidine and Zantac® are hereafter collectively referred to as "Zantac® medication."
           25.    At all times material and relevant herein, Defendants designed,
    manufactured, labeled, packaged, distributed, marketed, and/or sold Zantac® or a
    generic equivalent of that medication. Such Defendants placed such medication on the
    market for sale across the United States, including Nebraska.



                                           Page 3 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             4 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 4 10 of 20




            26.    The    Glaxo   Defendants     and/or    their   agents,   employees,   and/or
     predecessors in interest initially designed, developed, manufactured, distributed, and
     marketed Zantac® and began selling it to the general public in 1983. The Glaxo
     Defendants and/or their agents, employees, and/or predecessors continued designing,
     developing, manufacturing, marketing, and selling Zantac® through at least 2017.
            27.    In approximately 1995, the Glaxo Defendants and/or their agents,
     employees, and/or predecessors in interest began selling an over-the-counter version of
     Zantac®.
            28.    In approximately 2000, Pfizer acquired rights to design, manufacture,
     distribute, market, and sell over-the-counter Zantac®, and did so through at least 2006.
            29.    In approximately 2006, the Boehringer Defendants acquired rights to
     design, manufacture, distribute, market, and sell over-the-counter Zantac®, and did so
     through at least March 2020.
            30.    From approximately 2017 through approximately 2019, the Sanofi
     Defendants designed, developed, manufactured, distributed, marketed, and sold
     Zantac®.
            31.    In approximately 1997, the Glaxo Defendants' patent on the prescription
     form of Zantac® expired, which allowed generic manufacturers to sell ranitidine. The
     John Does Defendants are persons and/or entities who designed, manufactured,
     labeled, packaged, distributed, marketed, and/or sold generic version of ranitidine.
            32.    Ranitidine / Zantac® contains N-Nitrosodimethylamine ("NDMA"), a well-
     known cancer-causing compound. NDMA can cause certain forms of cancer, including,
     but not limited to, prostate cancer.
            33.    The Environmental Protection Agency and the International Agency for
     Research on Cancer classify NDMA as a probable human carcinogen.
            34.    On or about September 9, 2019, a pharmacy and testing laboratory known
     as "Valisure LLC and ValisureRX LLC (collectively, "Valisure") filed a Citizen Petition,
     calling for the recall of all ranitidine-containing products, including Zantac®, due to high
     levels of NDMA discovered in ranitidine pills.
            35.    On or about September 13, 2019, the FDA's Director for Drug Evaluation
     and Research warned that certain ranitidine medications could contain NDMA.

                                            Page 4 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             5 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 5 11 of 20




            36.    Toward the end of 2019 and the early part of 2020, several manufacturers
     of ranitidine recalled and removed ranitidine products from the market because they can
     cause NDMA.
            37.    On or about April 1, 2020, the Food and Drug Administration ("FDA")
     recalled ranitidine / Zantac®, stating those products presented a "serious health risk."
            38.    In or around June 2017, Mr. Breazier was diagnosed with prostate cancer.
            39.    In or around August 2017, Mr. Breazier had a radical prostatectomy to
     remove his prostate cancer.
            40.    Mr. Breazier took prescription and over-the-counter Zantac® for many,
     many years before June 2017 and continued taking that medication after June 2017.
            41.    While Mr. Breazier was taking the Zantac® medication, he was not
     advised, nor did he have any knowledge, that such medication was anything other than
     a safe product. He did not know that medication caused cancer or contained the cancer-
     causing agent, NDMA.
            42.    Had Mr. Breazier known that the Zantac® medication caused cancer or
     contained NDMA, then he would not have taken that medication.
            43.    Plaintiffs have suffered damages and injuries due to Mr. Breazier's use of
     the Zantac® medication.
            44.    Defendants, through their misrepresentations and/or omissions, including
     their refusal and/or reckless failures to disclose or report defects and significant events
     as required by federal and state law, concealed from Mr. Breazier the true and
     significant risks associated with the Zantac® medication.
            45.    At all material times, Defendants knew and/or should have known that the
     Zantac® medication was dangerous, unsafe, and likely to cause cancer.
            46.    At all material times, Defendants misrepresented and/or intentionally
     omitted facts and information from the public, including Mr. Breaizer, concerning the
     dangers of the Zantac® medication and the likelihood that such medication caused
     cancer.
            47.    At all material times, Defendants knew of the Zantac® medication's
     defective and unreasonably dangerous nature, but nevertheless continued to design,
     engineer, manufacture, market, distribute, and/or sell those products so as to maximize

                                           Page 5 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             6 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 6 12 of 20




     sales and profits at the expense of the health and safety of the public, including Mr.
     Breaizer, in conscious and/or reckless disregard of the foreseeable harm caused by that
     medication.
            48.    Defendants' intentional and/or reckless failure to disclose the dangers and
     risks of the Zantac® medication deprived Mr. Breazier of necessary information to
     enable him to weigh the true risks of using that medication against its benefits.
            49.    The aforesaid actions and conduct of Defendants was committed with
     knowing, conscious, and deliberate disregard for the rights and safety of consumers,
     including Mr. Breaizer, and was wanton and reckless, thereby entitling Mr. Breaizer to
     punitive damages in an amount appropriate to punish Defendants and deter them from
     similar conduct in the future.
            50.    At all times material herein, the Boehringer Defendants, and each of them,
     were involved in and had control over the ownership, operation, management, and
     control of each other's businesses (as well as their predecessors-in-interest's
     businesses), including, but not limited to, their business in designing, engineering,
     manufacturing, distributing, marketing, and selling the Zantac® medication.
            51.    At all times material herein, the Boehringer Defendants were engaged in a
     joint venture, employment, and/or agency relationship with regard to the designing,
     engineering, manufacturing, distributing, and selling of the Zantac® medication. The
     actions and/or inactions of the Boehringer Defendants and their employees, agents,
     and/or joint venturers, which are described in this lawsuit, were committed in the course
     and scope of such Defendants' joint venture, employment, and/or agency relationship.
            52.    At all times material herein, the Glaxo Defendants, and each of them,
     were involved in and had control over the ownership, operation, management, and
     control of each other's businesses (as well as their predecessors-in-interest's
     businesses), including, but not limited to, their business in designing, engineering,
     manufacturing, distributing, marketing, and selling the Zantac® medication.
            53.    At all times material herein, the Glaxo Defendants were engaged in a joint
     venture, employment, and/or agency relationship with regard to the designing,
     engineering, manufacturing, distributing, and selling of the Zantac® medication. The
     actions and/or inactions of the Glaxo Defendants and their employees, agents, and/or

                                            Page 6 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             7 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 7 13 of 20




     joint venturers, which are described in this lawsuit, were committed in the course and
     scope of such Defendants' joint venture, employment, and/or agency relationship.
            54.     At all times material herein, the Sanofi Defendants, and each of them,
     were involved in and had control over the ownership, operation, management, and
     control of each other's businesses (as well as their predecessors-in-interest's
     businesses), including, but not limited to, their business in designing, engineering,
     manufacturing, distributing, marketing, and selling the Zantac® medication.
            55.     At all times material herein, the Sanofi Defendants were engaged in a joint
     venture, employment, and/or agency relationship with regard to the designing,
     engineering, manufacturing, distributing, and selling of the Zantac® medication. The
     actions and/or inactions of the Sanofi Defendants and their employees, agents, and/or
     joint venturers, which are described in this lawsuit, were committed in the course and
     scope of such Defendants' joint venture, employment, and/or agency relationship.
                                          COUNT ONE:
                             STRICT LIABILITY DESIGN DEFECT CLAIM
            56.     Plaintiffs hereby reincorporate Paragraphs 1 through 55 of their Complaint
     as if fully set forth again.
            57.     Defendants and their employees, agents, and joint venturers had a duty
     to, but failed to, use reasonable care to design the Zantac® medication so that they
     were not in a defective condition or unreasonably dangerous.
            58.     Due to the actions and/or inactions of Defendants and/or their employees,
     agents, and/or joint venturers, the Zantac® medication was in a defective condition and
     was unreasonably dangerous when those products left the control of Defendants and
     their employees, agents, and/or joint venturers.
            59.     At all material times, Mr. Breazier used the Zantac® medication as
     intended and in a way that Defendants and their employees, agents, and/or joint
     venturers did anticipate or foresee and/or could have reasonably anticipated or
     foreseen.
            60.     The design defects in the Zantac® medication were a proximate cause of
     Plaintiffs' damages and injuries.




                                            Page 7 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             8 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 8 14 of 20




                                        COUNT TWO:
                      STRICT LIABILITY MANUFACTURING DEFECT CLAIM
            61.     Plaintiffs hereby reincorporate Paragraphs 1 through 60 of their Complaint
     as if fully set forth again.
            62.     Due to the actions and/or inactions of Defendants and/or their employees,
     agents, and/or joint venturers, the Zantac® medication (a) departed and/or differed from
     its intended design, specifications, and/or plan in that one or more of its component
     parts were defective as manufactured and/or (b) failed to properly perform in the
     anticipated or specified way in which Defendants and/or their employees, agents, and/or
     joint venturers intended it to perform.
            63.     The manufacturing defects in the Zantac® medication was a proximate
     cause of Plaintiffs' damages and injuries.
                                        COUNT THREE:
                           STRICT LIABILITY FAILURE TO WARN CLAIM
            64.     Plaintiffs hereby reincorporate Paragraphs 1 through 63 of their Complaint
     as if fully set forth again.
            65.     Defendants had a duty to warn users of the Zantac® medication, including
     Mr. Breazier, about the dangers of those products, including, but not limited to, the
     danger that those products could cause cancer.
            66.     Defendants knew and/or had reason to know the Zantac® medication was
     dangerous and would be dangerous and create an unreasonable risk of harm to users
     of those products.
            67.     Defendants sold and/or distributed for sale the Zantac® medication
     without providing adequate and/or proper warnings and/or instructions to users of those
     products (including Mr. Breazier) about that medication, including, but not limited to,
     adequate and/or proper warnings and/or instructions about the dangers of that
     medication and the danger that such medication could cause cancer.
            68.     Defendants knew and/or should have reasonably foreseen that these
     warning and/or instruction defects would cause damage, injuries, and cancer to
     individuals using the Zantac® medication, including Mr. Breazier.
            69.     Defendants' failure to warn and/or instruct about the dangers of the
     Zantac® medication was a proximate cause of Plaintiffs' damages and injuries.

                                               Page 8 of 14
Case 9:20-md-02924-RLR
         8:20-cv-00530-JFB-CRZ
                          Document
                                Doc3061
                                    # 1 Filed:
                                        Entered12/28/20
                                                 on FLSDPage
                                                         Docket
                                                             9 of03/17/2021
                                                                  14 - Page IDPage
                                                                               # 9 15 of 20




                                         COUNT FOUR:
                                       NEGLIGENCE CLAIM
            70.     Plaintiffs hereby reincorporate Paragraphs 1 through 69 of their Complaint
     as if fully set forth again.
            71.     Plaintiffs' damages and injuries were a proximate result of the negligence
     of Defendants and/or their employees, agents, and/or joint venturers, which consisted
     of, but is not limited to, one or more of the following actions and/or omissions:
                    (a)   Failing to use reasonable care to properly and safely design,
                          engineer, manufacture, distribute, supply, and/or deliver the Zantac®
                          medication;
                    (b)   Failing to use reasonable care to provide adequate and/or proper
                          warnings and/or instructions about the Zantac® medication,
                          including, but not limited to, providing adequate and/or proper
                          warnings and/or instructions about the dangers of that medication,
                          including the danger such medication could cause cancer;
                    (c)   Failing to warn Mr. Breazier of the dangers of the Zantac®
                          medication, including, but not limited to, the dangers of that
                          medication, including the danger that such medication could cause
                          cancer; and/or
                    (d)   Failing to otherwise use reasonable care to ensure the Zantac®
                          medication was appropriate, safe, and not dangerous or cancerous.
            72.     Defendants, and each of them, are vicariously liable for the negligence of
     their employees, agents, and/or joint venturers, including, but not limited to, under the
     doctrine of respondeat superior, all theories of agency, and/or all theories of joint
     venture.
            73.     Defendants, and each of them, are vicariously liable for each other's
     negligence (as well as the negligence of each other's employees, agents, and/or joint
     venturers), including, but not limited to, under the doctrine of respondeat superior, all
     theories of agency, and/or all theories of joint venture.
                                     COUNT FIVE:
                      NON-PRODUCT LIABILITY FAILURE TO WARN CLAIM
            74.     Plaintiffs hereby reincorporate Paragraphs 1 through 73 of their Complaint
     as if fully set forth again.
            75.     Plaintiffs' damages and injuries were a proximate result of Defendants',
     their employees', their agents, and/or their joint venturers' (and each of them) negligent

                                            Page 9 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                          Document
                               Doc 3061
                                   # 1 Filed:
                                        Entered
                                              12/28/20
                                                  on FLSD
                                                        Page
                                                          Docket
                                                             10 of03/17/2021
                                                                   14 - Page IDPage
                                                                                # 10 16 of 20




     failure to warn Mr. Breazier about the dangers of the Zantac® medication, including, but
     not limited to, the danger that such medication could cause cancer.
            76.     Defendants, and each of them, are vicariously liable for the negligence of
     their employees, agents, and/or joint venturers, including, but not limited to, under the
     doctrine of respondeat superior, all theories of agency, and/or all theories of joint
     venture.
            77.     Defendants, and each of them, are vicariously liable for each other's
     negligence (as well as the negligence of each other's employees, agents, and/or joint
     venturers), including, but not limited to, under the doctrine of respondeat superior, all
     theories of agency, and/or all theories of joint venture.
                                         COUNT SIX:
                             BREACH OF EXPRESS WARRANTY CLAIM
            78.     Plaintiffs hereby reincorporate Paragraphs 1 through 77 of their Complaint
     as if fully set forth again.
            79.     Defendants and/or their employees, agents, and/or joint venturers
     expressly represented, stated, and warranted to Mr. Breazier that the Zantac®
     medication was safe and fit for its intended purpose for use as an antacid medication.
            80.     At all material times, Mr. Breazier decided to use the Zantac® medication
     based upon the statements, representations, and warranties of Defendants, its
     employees, agents, and/or joint venturers that such medication was safe and fit for its
     intended purpose for use in patients, including, but not limited to, patients with heartburn
     and other stomach/esophageal conditions.
            81.     Mr. Breazier reasonably relied upon the representations, statements, and
     warranties that the Zantac® medication was safe and fit for its intended purpose for use
     as an antacid medication.
            82.     Defendants and/or their employees, agents, and/or joint venturers
     breached their representations, statements, and warranties to Mr. Breazier by selling
     and distributing to Mr. Breazier the Zantac® medication, which was dangerous,
     defective, and likely to cause cancer.
            83.     Within a reasonable time after Plaintiffs discovered this breach, Plaintiffs
     gave the Defendants notice of the breach.


                                              Page 10 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                          Document
                               Doc 3061
                                   # 1 Filed:
                                        Entered
                                              12/28/20
                                                  on FLSD
                                                        Page
                                                          Docket
                                                             11 of03/17/2021
                                                                   14 - Page IDPage
                                                                                # 11 17 of 20




            84.     Defendants' and/or their employees', agents', and/or joint venturers'
     breach of such express representations, statements, and warranties were a proximate
     cause of Plaintiffs' damages and injuries.
                                        COUNT SEVEN:
                                BREACH OF IMPLIED WARRANTY OF
                                    MERCHANTABILITY CLAIM
            85.     Plaintiffs hereby reincorporate Paragraphs 1 through 84 of their Complaint
     as if fully set forth again.
            86.     At all material times, Defendants were a merchant with respect to the
     Zantac® medication.
            87.     At the time that Defendants sold and distributed the Zantac® medication
     to Mr. Breazier, such medication was not merchantable because, among other reasons,
     it was dangerous, unsafe, and not fit for their ordinary purposes for use as an antacid
     medication.
            88.     Within a reasonable time after Plaintiffs discovered Defendants' breach of
     the implied warranty of merchantability, Plaintiffs gave Defendants notice of the breach.
            89.     Defendants' breach of the implied warranty of merchantability was a
     proximate cause of Plaintiffs' damages and injuries.
                                       COUNT EIGHT:
                          BREACH OF IMPLIED WARRANTY OF FITNESS
                              FOR PARTICULAR PURPOSE CLAIM
            90.     Plaintiffs hereby reincorporate Paragraphs 1 through 89 of their Complaint
     as if fully set forth again.
            91.     When Mr. Breazier purchased the Zantac® medication, Mr. Breazier
     purchased that medication for the purpose of using it, among other things, for use as an
     antacid medication, and Defendants knew or had reason to know about this particular
     use.
            92.     When Mr. Breazier purchased the Zantac® medication, Mr. Breazier was
     relying on Defendants' skill and/or judgment to design, manufacture, and sell an antacid
     medication that was suitable, safe, and fit for Mr. Breazier's use, and Defendants knew
     or had reason to know this information.



                                           Page 11 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                          Document
                               Doc 3061
                                   # 1 Filed:
                                        Entered
                                              12/28/20
                                                  on FLSD
                                                        Page
                                                          Docket
                                                             12 of03/17/2021
                                                                   14 - Page IDPage
                                                                                # 12 18 of 20




            93.     At the time that Defendants sold and distributed the Zantac® medication
     to Mr. Breazier, that product as not suitable, safe, or fit for Mr. Breazier's use.
            94.     Within a reasonable time after Plaintiffs discovered that the Zantac®
     medication was not suitable, safe, or fit for Mr. Breazier's use, Plaintiffs gave
     Defendants notice of their breach of the implied warranty of fitness for a particular
     purpose.
            95.     Defendants' breach of the implied warranty of fitness for a particular
     purpose was a proximate cause of Plaintiffs' damages and injuries.
                  DAMAGES COMMON TO ALL CLAIMS AND LEGAL THEORIES
                    IN COUNTS 1 THROUGH 8 OF PLAINTIFFS' COMPLAINT
            96.     Plaintiffs hereby reincorporate Paragraphs 1 through 95 of their Complaint
     as if fully set forth again.
            97.     As a direct and proximate result of the design, manufacturing, and warning
     defects with regard to the Zantac® medication, as well as the actions and/or inactions,
     the negligence, and the breaches of warranties of Defendants and/or their agents,
     employees, or joint venturers, and each of them, Mr. Breazier received injuries and has
     incurred or will incur the following damages: (a) past and future lost wages, including
     loss of future earning capacity; (b) past and future medical expenses; (c) past and future
     physical and mental pain, suffering, anguish, and emotional distress; (d) past and future
     disfiguration, embarrassment, humiliation, inconvenience, and loss of enjoyment of life;
     and (e) temporary and permanent disability and injury.
            98.     The amount of the damages that Mr. Breazier has sustained exceeds the
     sum of $75,000, exclusive of interest and costs.
                                           COUNT NINE:
                                    LOSS OF CONSORTIUM CLAIM
            99.     Plaintiffs hereby reincorporate Paragraphs 1 through 98 of their Complaint
     as if fully set forth again.
            100.    At all times material herein, Mr. and Mrs. Breazier were married to each
     other as husband and wife.
            101.    Mrs. Breazier has lost, and will continue to lose in the future, the affection,
     assistance, care, comfort, companionship, love, society, and support of her spouse, Mr.
     Breazier, as a result of the damages and injuries that Mr. Breazier sustained due to the

                                            Page 12 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                          Document
                               Doc 3061
                                   # 1 Filed:
                                        Entered
                                              12/28/20
                                                  on FLSD
                                                        Page
                                                          Docket
                                                             13 of03/17/2021
                                                                   14 - Page IDPage
                                                                                # 13 19 of 20




     aforementioned actions and/or omissions of Defendants and their employees, agents,
     and joint venturers.
            102.   The amount of the damages that Mrs. Breazier has sustained exceeds the
     sum of $75,000, exclusive of interest and costs.
            103.   Defendants, and each of them, are vicariously liable for the negligence of
     their employees, agents, and/or joint venturers with regard to Mrs. Breazier's loss of
     consortium claim, including, but not limited to, under the doctrine of respondeat
     superior, all theories of agency, and/or all theories of joint venture.
            104.   Defendants, and each of them, are vicariously liable for each other's
     negligence (as well as the negligence of each other's employees, agents, and/or joint
     venturers) with regard to Mrs. Breazier's loss of consortium claim, including, but not
     limited to, under the doctrine of respondeat superior, all theories of agency, and/or all
     theories of joint venture.
            WHEREFORE, Plaintiffs pray for Judgment against Defendants, and each of
     them, on Counts 1 through 9 of their Complaint for the general and special damages
     that they have sustained and/or will sustain; punitive damages; prejudgment and post-
     judgment interest thereon at the highest legal rate; attorney fees; the costs of this
     lawsuit; and such further relief as the Court deems just and equitable.




                                            Page 13 of 14
Case 9:20-md-02924-RLR
        8:20-cv-00530-JFB-CRZ
                          Document
                               Doc 3061
                                   # 1 Filed:
                                        Entered
                                              12/28/20
                                                  on FLSD
                                                        Page
                                                          Docket
                                                             14 of03/17/2021
                                                                   14 - Page IDPage
                                                                                # 14 20 of 20




                                           JOSEPH R. BREAZIER and NANCY A.
                                           BREAZIER, Plaintiffs




                                           By:
                                                 Jordan W. Adam, #23723
                                                 Katherine A. McNamara, #25172
                                                 Brian J. Fahey, #25753
                                                 FRASER STRYKER PC LLO
                                                 500 Energy Plaza
                                                 409 South 17th Street
                                                 Omaha, NE 68102
                                                 (402) 341-6000 (telephone)
                                                 (402) 341-8290 (facsimile)
                                                 jadam@fraserstryker.com
                                                 kmcnamara@fraserstryker.com
                                                 bfahey@fraserstryker.com
                                                 ATTORNEYS FOR PLAINTIFFS
     20982-61211/2484642




                                       Page 14 of 14
